
	

113 HRES 749 IH: Congratulating and honoring Kailash Satyarthi, recipient of the 2014 Nobel Peace Prize.
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 749
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. Hastings of Florida (for himself, Mr. McGovern, Ms. Brown of Florida, Ms. Wilson of Florida, Mr. Meeks, Mr. Rangel, Mr. Cohen, Mr. Scott of Virginia, and Ms. Gabbard) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Congratulating and honoring Kailash Satyarthi, recipient of the 2014 Nobel Peace Prize.
	
	
		Whereas the Nobel Peace Prize is an international award administered by the Nobel Foundation in
			 Stockholm, Sweden;
		Whereas the Nobel Peace Price has been awarded for outstanding achievements in peace since 1901;
		Whereas the Nobel Peace Prize is awarded by the Norwegian Nobel Committee, a group of five members
			 appointed by the Storting, the Norwegian Parliament, in Oslo, Norway, to
			 recognize individuals who have done the most or best work for fraternity between nations, for the abolition or reduction of
			 standing armies and for the holding and promotion of peace congresses;
		Whereas the 2014 Nobel Peace Prize was awarded to Indian children’s rights advocate and social
			 activist Kailash Satyarthi for his courageous and tireless efforts to
			 combat child labor, forced labor, and trafficking;
		Whereas, in his 34 years as an activist, Mr. Satyarthi has saved nearly 80,000 children from being
			 forced into servitude by callous agents, businessmen, landowners, and
			 brothel owners, oftentimes placing himself in severe danger;
		Whereas Mr. Satyarthi founded Bachpan Bachao Andolan (Save the Childhood Movement) in 1980, which
			 works to rescue children who have been removed from school and forced to
			 work long hours for little to no pay in such settings as factories, mines,
			 brick kilns, and carpet-making workshops;
		Whereas, in the late 1990s, Mr. Satyarthi was the lead organizer of the Global March Against Child
			 Labour, which raised awareness of the millions of abused children who
			 suffer as child laborers;
		Whereas Mr. Satyarthi has long condemned and sought to hold accountable through the criminal
			 justice system in India the employers and traffickers that exploit child
			 labor;
		Whereas Mr. Satyarthi also founded an international program that tags all carpets made in factories
			 certified as child labor-free;
		Whereas, most recently, Mr. Satyarthi has helped turn hundreds of villages into rehabilitation
			 centers in order to teach trades to abused teenagers and launched
			 operations to rescue girls sold into abusive forced marriages; and
		Whereas Mr. Satyarthi’s courageous campaign to end the scourge of child labor represents a vitally
			 important effort in making the world a more humane and peaceful place:
			 Now, therefore, be it
	
		That the House of Representatives—
			(1)congratulates Kailash Satyarthi on receiving the 2014 Nobel Peace Prize, which is awarded for his
			 outstanding achievements;
			(2)honors Kailash Satyarthi for his contributions to the protection of children’s rights and the
			 promotion of peace;
			(3)recognizes and condemns child labor as a form of modern slavery;
			(4)states that in honoring Kailash Satyarthi, it also honors all those who have worked to end child
			 labor around the globe; and
			(5)emphasizes that violations of human rights in general, and the abuse of children specifically, are
			 matters of legitimate concern to all nations.
			
